DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits.  The Preliminary Amendment filed 08/17/2021 has been entered.    

Claims 1-20 have been cancelled, 
Claims 21-40 have been added, and 
Claims 21-40 are currently pending and have been considered below.

Priority

This application claims continuation status priority of US Patent Application No. 15/915050, filed 31 May 2017, now US Patent No. 11,030,640, which claims continuation status of provisional application 62/513,076, filed on 31 May 2017.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 26 the limitation “reaching for a wallet” is not adequately defined and as such it is unclear what this term encompasses.  There is not clear indication how this function is performed.  People keep wallets in all different places (purse, front pocket, back pocket, breast pocket …) so there are many same gestures that may or may not be reaching for a wallet.  Therefore it is unclear how this function is performed.  
In regards to claims 29 and 30 the term “an appropriate time” in line 5 and the appropriate time” in line 7, respectively, are not adequately defined and as such it is unclear what this term encompasses.  With a determining step to determine what “the appropriate time is” or context to say what is “appropriate” the claim is unclear.  The term appropriate is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 30 depends from claim 29 discussed above and do not cure its deficiencies.
Examiner’s Note:  For the purposes of this examination the examiner is going to use any timing.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 21-40, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 21-40 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-40 are directed to sending and receiving data to determine a user and notify them about a transaction.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21-40 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 21, which is representative of Independent Claims 35 and 38, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 21 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 21, which is representative of Independent Claims 35 and 38, recites, in part, 
determining, … … based on image analysis of one or more images depicting a plurality of users, that a particular user of the plurality of users is in a position relative to a point of interaction including one or more merchant computing devices to be a likely transacting user based on a respective distance of the particular user from the point of interaction;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
analyzing, … …, one or more motions made by the particular user of the plurality of users to determine if the one or more motions are indicative of a likely transacting user;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
determining, … …, that the particular user is a likely interacting user based on the particular user being in the position relative to the point of interaction and the one or more motions made by the particular user being indicative of a likely transacting user; and, and
in response to determining that the particular user is a likely interacting user, generating, … …, a notification that the particular user is interacting.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  

These limitations set forth a concept of sending and receiving data to determine a user and notify them about a transaction.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 20 and their related text and Paragraphs 0029, 0030, 0043, 0050, 0075, 0080, 0159, and 0199-0204, of the specification (US Patent Application Publication No. 2021/0365979 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 22-34, 36, 37, 39, and 40 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 21-40 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 32, 33, and 35-40 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Bouchat et al. (US Patent Application Publication No. 2016/0062473 A1 – Hereinafter Bouchat) and further in view of Shin (US Patent Application Publication No. 2017/0083281 A1 – Hereinafter Shin).  
Claim 21:
Bouchat teaches;
A computer-implemented method to identify likely interactors approaching computing systems to perform an interaction, comprising: (See at least the abstract.)
determining, by one or more computing devices based on image analysis of one or more images depicting a plurality of users, that a particular user of the plurality of users is in a position relative to a point of interaction including one or more merchant computing devices to be a likely transacting user based on a respective distance of the particular user from the point of interaction; (See at least the abstract and paragraph 0030.)
analyzing, by one or more computing devices, one or more motions made by the particular user of the plurality of users to determine if the one or more motions are indicative of a likely transacting user; (See at least the abstract and paragraph 0019 and 0063.)
ermining, by one or more computing devices, that the particular user is a likely interacting user based on the particular user being in the position relative to the point of interaction and the one or more motions made by the particular user being indicative of a likely transacting user; and; (See at least the abstract and paragraph 0030.)
in response to determining that the particular user is a likely interacting user, generating, by the one or more computing devices, a notification that the particular user is interacting. (See at least the abstract and paragraph 0030 and at least paragraph 0063 where the manager is notified based on interactions/gestures.) 
Bouchat teaches comparing the differences in distances via a stereo camera, but does not appear to specify compare distance to see if a user is in proximity to a machine.  
Shin teaches measuring to see a user in proximity in at least paragraphs 0063 and 0153.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Bouchat by using a proximity detection as taught by Shin in order to allow for knowing when a user in near to the device as taught by Shin via proximity detection.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 22:
The combination of Bouchat and Shin teaches all the limitations of claim 21above.  
Additionally Bouchat teaches stereo camera and triangulation in at least paragraphs 0019, 0030, and 0063. 
The motivation to combine Bouchat and Shin is the same as disclosed in Claim 21 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 23:
The combination of Bouchat and Shin teaches all the limitations of Claim 22 above.  
Additionally Bouchat teaches a stereo camera usage and a POS in at least paragraphs 0030 and 0075. 
The motivation to combine Bouchat and Shin is the same as disclosed in Claim 21 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 24:
The combination of Bouchat and Shin teaches all the limitations of Claim 22 above.  
Further, Shin teaches using AI and machine learning in at least paragraphs 0035, 0130, and 0137. 
The motivation to combine Bouchat and Shin is the same as disclosed in Claim 21 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 25:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
Further Bouchat teaches a notification on interaction in at least paragraph 0063. 
The motivation to combine Bouchat and Shin is the same as disclosed in Claim 21 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.   
Claim 32 and 33:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
Further Bouchat teaches a POS which is associated with a merchant system in at least paragraph 0075. 
The motivation to combine Bouchat and Shin is the same as disclosed in Claim 21 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 35 and 38:
Claim 35 and 38 are rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 21.
Additionally, Bouchat teaches a system and computer readable instructions in at least paragraph 0084.


Claims 36 and 39:
Claim 36 and 39 are rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 22.
Additionally, Bouchat teaches a system and computer readable instructions in at least paragraph 0084.
Claims 37 and 40:
Claim 37 and 40are rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 25.
Additionally, Bouchat teaches a system and computer readable instructions in at least paragraph 0084.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bouchat and further in view of Shin and further in view of Zhang et al. (US Patent Application Publication No. 2013/0182114 A1 – Hereinafter Zhang).  
Claim 26:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
Additionally, as discussed above, the combination of Bouchat and Shin teaches proximity measurement for user interaction, however the combination of Bouchat and Shin Bouchat does not appear to specify determining if a user is reaching across a counter in a retail environment. 
Zhang teaches determining if a user is reaching across a counter in a retail environment using a stereo camera in at least paragraphs 0047and 0099.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of detecting user interaction taught by the combination of Bouchat and Shin by determining a user is reaching across a counter in a retail environment as taught by Zhang in order determine if a user is within the proper area of a store.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 27, 28, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouchat and further in view of Shin and further in view of Purves  et al. (US Patent Application Publication No. 2015/0154588 A1 – Hereinafter Purves).  
Claim 27:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
The combination of Bouchat and Shin does not appear to specify accessing an account based upon interaction with the POS. 
Purves teaches accessing a loyalty account based upon gestures from a POS and maintain the loyalty account in at least Figures 2, 5, and 8a-b and their related text, Table 1, and paragraphs 0093, 0097, 0102 (“repeatable gestures”), and 0105.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of user interaction with a POS taught by the combination of Bouchat and Shin by using the interaction of a POS to access a loyalty account as taught by Purves in order increase customer interactions and improve the user’s experience.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 28:
The combination of Bouchat, Shin, and Purves teaches all the limitations of claim 27 above.  
The combination of Bouchat and Shin does not appear to specify the receipt is received from a communication sent to a receipt printer. 
Purves teaches receipt information in at least paragraph accessing a loyalty account based upon gestures from a POS and maintain the loyalty account in at least Figure 8a-b and their related text and paragraph 0105.  Further the receipt data could be acquired by being directly sent, sent by a distributed system, or on its way to a printer since this is simply data transfer.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of user interaction with a POS taught by the combination of Bouchat and Shin by using the information from a receipt as taught by Purves in order increase customer interactions and improve the user’s experience.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 34:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
Bouchat does not appear to specify accessing a loyalty account based upon interaction with the POS. 
Purves teaches accessing a loyalty account based upon gestures from a POS and maintain the loyalty account in at least Figures 2, 5, and 8a-b and their related text, Table 1, and paragraphs 0093, 0097, 0102 (“repeatable gestures”), and 0105.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of user interaction with a POS taught by the combination of Bouchat and Shin by using the interaction of a POS to access a loyalty account as taught by Purves in order increase customer interactions and improve the user’s experience.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouchat and further in view of Shin and further in view of Lewis et al. (US Patent Application Publication No. 2018/0225714 A1 – Hereinafter Lewis).  
Claims 29 and 30:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
The combination of Bouchat and Shin does not appear to specify tracking the start time to track and identify the user via the interaction.  
Lewis teaches tracking a device and the device characteristics (interactions) to identify and confirm a user in at least paragraphs 0061 and 0080. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of user interaction with a POS taught by the combination of Bouchat and Shin by using the interaction of a POS to tracking the start time to track and identify the user via the interaction as taught by Lewis in order increase customer interactions and improve the user’s experience.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bouchat and further in view of Shin and further in view of Abraham (US Patent Application Publication No. 2014/0052554 A1 – Hereinafter Abraham).  
Claim 31:
The combination of Bouchat and Shin teaches all the limitations of claim 21 above.  
The combination of Bouchat and Shin does not appear to specify a POS with facial recognition.  
Abraham teaches a POS with facial recognition in at least paragraphs 0056 and 0058 and 0080. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of user interaction with a POS taught by the combination of Bouchat and Shin by using a POS with facial recognition as taught by Abraham in order increase make the POS interaction more efficient and secure.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,030,640.  The claims of this invention are just a broader invention then the invention patented in US Patent No. 11,030,640.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681